Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 24, 2015

                                     No. 04-15-00146-CV

                         IN THE INTEREST OF S.W.B.-L.ET AL,

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010-PA-02179
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        On June 15, 2015, Appellant filed his third motion for extension of time to file
appellant’s brief requesting an additional seven days. On June 17, 2015, Appellant filed his
brief. Appellant’s motion for extension of time is granted, in part. Appellant’s brief is deemed
timely filed on June 17, 2015.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of June, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court